Case: 13-20737      Document: 00512871800         Page: 1    Date Filed: 12/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20737
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LUIS FRANCISCO VALENCIA-CARDENAS, also known as Luis Francisco
Valencia, also known as Luis Francisco Valencia Cardenas,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-181-1


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Luis Valencia-Cardenas appeals the within-guidelines sentence imposed
following his guilty plea conviction for illegal reentry after deportation in
violation of 8 U.S.C. § 1326.          He argues that his 33-month sentence is
substantively unreasonable because the district court failed to take account of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20737    Document: 00512871800    Page: 2   Date Filed: 12/16/2014


                                No. 13-20737

his cultural assimilation and the fact that his criminal history category of VI
overrepresented his criminal history. In connection with that argument, he
states the requirements for a downward departure for cultural assimilation
pursuant to Application Note 8 to U.S.S.G. § 2L1.2.
      To the extent that Valencia-Cardenas contends that the district court
erred in denying him a downward departure under Application Note 8 to
U.S.S.G. § 2L1.2 based upon cultural assimilation, we lack jurisdiction to
review his claim. See United States v. Hernandez, 457 F.3d 416, 424 (5th Cir.
2006).   Moreover, Valencia-Cardenas’s arguments regarding his cultural
assimilation and criminal history are insufficient to rebut the presumption of
reasonableness given to his within-guidelines sentence. See United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United States v.
Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008). Therefore, Valencia-Cardenas
has failed to show that his sentence is substantively unreasonable.         His
sentence is AFFIRMED.




                                      2